        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 1 of 42




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RM FOOD, INC.,

            Plaintiff,                          Civ Act. No. _________________

vs.

AMGUARD INSURANCE
COMPANY,
                                                State Court of Gwinnett County
            Defendant.                          Civil Act. No. 21-C-00437-S6


                            NOTICE OF REMOVAL

      COMES NOW, AMGUARD INSURANCE COMPANY (hereinafter

“Defendant”), Defendant in the above-styled civil action, and within the time

prescribed by law, files this Notice of Removal, by and through undersigned

counsel, pursuant to 28 U.S.C. §§ 1332, 1441, 1446. This Court has original

subject matter jurisdiction over this civil action pursuant to 28 U.S.C. § 1332(a)

because there is complete diversity among all properly joined and served parties

and the amount in controversy exceeds $75,000.00, exclusive of interests and

costs. Under 28 U.S.C. § 1441(b), no party properly joined and served as a

defendant in this action is a citizen of Georgia, the state in which this action was

filed. As grounds for removal, Defendant states as follows:
        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 2 of 42




                                        1.

      Plaintiff RM FOOD, INC. (“Plaintiff”) filed a Complaint on January 20,

2021 against Defendant AMGUARD INSURANCE COMPANY in the State Court

of Gwinnett County, Georgia, Civil Action No. 21-C-00437-S6, which county is

within the Atlanta Division of this Court. A true and correct copy of the Complaint

is attached hereto and made a part hereof as Exhibit “A.”

                                        2.

      By way of its Complaint, Plaintiff seeks to recover damages against

Defendant, pursuant to allegations of breach of contract (Count I) as well as

allegations of bad faith under O.C.G.A. § 33-4-6 (Count II). See Exhibit A.

                                        3.

      For jurisdiction to be proper under 28 U.S.C. § 1332, the amount in

controversy must exceed $75,000.00, exclusive of interests and costs. 28 U.S.C. §

1332(a). Plaintiff’s Complaint seeks a sum in excess of $75,000.00 as Plaintiff

specifically pleads this fact, and further requests an amount in excess of

$408,482.49. Exhibit A, ¶¶ 10, 18.

                                        4.

      Defendant was served with a copy of the Complaint on January 28, 2021.



                                         2
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 3 of 42




                                          5.

       Under 28 U.S.C. § 1446(c), a defendant may file a notice of removal “within

thirty days after the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief upon which such action

or proceeding is based . . .” See 28 U.S.C. § 1446(b)(1).

                                          6.

       Defendant’s Notice of Removal is timely and the matter and amount in

controversy requirement of 28 U.S.C. § 1332 is satisfied. See 28 U.S.C. § 1332

(“The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs. . .”).

                                          7.

       Plaintiff is a Georgia domestic profit corporation, organized under the laws

of the State of Georgia, with its principal place of business located in the State of

Georgia, as shown by the entity’s corporate entry with the Georgia Secretary of

State, a true and correct copy of which is attached hereto and made a part hereof as

Exhibit “B.” Plaintiff’s citizenship is, therefore, established in the State of Georgia

for diversity of citizenship purposes. See 28 U.S.C. § 1332(c) (“a corporation is



                                          3
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 4 of 42




deemed to be a citizen of every state in which it was incorporated, as well as the

state in which it maintains its principal place of business . . .”).

                                            8.

      Defendant is a foreign corporation organized under the laws of the State of

Pennsylvania, with its principal place of business located in the State of

Pennsylvania, as shown by the entity’s corporate entry with the Georgia Secretary

of State, a true and correct copy of which is attached hereto and made a part hereof

as Exhibit “C.” Plaintiff’s Complaint also concedes that “Defendant is a foreign

insurance company organized and existing under the laws of the State of

Pennsylvania, with its principal place of business located at P.O. Box AH, Wilkes

Barre, PA 18703-0020.” Exhibit A, ¶ 1. Defendant’s citizenship is, therefore,

established in the State of Pennsylvania for diversity of citizenship purposes.

                                            9.

      The Court has diversity jurisdiction over this suit under 28 U.S.C. § 1332

because: (1) Plaintiff and Defendant are citizens of different states; and (2) the

amount in controversy exceeds $75,000.00, exclusive of interests and costs. See 28

U.S.C. § 1332(a)(1).




                                            4
           Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 5 of 42




                                         10.

       In accordance with 28 U.S.C. § 1446(b)(2)(A), all defendants who have been

properly joined and served in the State Court Action consent to the removal of this

lawsuit.

                                         11.

       Concurrently with the filing of this Notice of Removal, Defendant has given

notice of this Notice of Removal to all parties on record and to the Clerk of the

State Court of Gwinnett County, Georgia. A true and correct copy of Defendant’s

Answer, and the Notice of Filing Notice of Removal are attached hereto as Exhibit

“D.”

                                         12.

       Defendant has complied with all provisions of 28 U.S.C. § 1446 governing

the procedure for removal. By virtue of 28 U.S.C. § 1441 and 28 U.S.C. § 1332

and based upon the allegations in Plaintiff’s Complaint, the United States District

Court for the Northern District of Georgia, Atlanta Division, has original

jurisdiction over this matter.

                                         13.

       Defendant reserves the right to amend or supplement this Notice of Removal

or to present additional arguments in support of its entitlement to remove this case.

                                          5
        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 6 of 42




      WHEREFORE, Defendant AmGUARD Insurance Company prays that the

State Court of Gwinnett County, Georgia, proceed no further and that the suit be

removed to the United States District Court for the Northern District of Georgia,

Atlanta Division.

      This 26th day of February, 2021.

                               Respectfully submitted,

                               SWIFT, CURRIE, McGHEE & HIERS, LLP

                               By:   /s/ Drew C. Timmons
                                     Drew C. Timmons
                                     Georgia Bar No. 358626
                                     Justin E. Jorgensen
                                     Georgia Bar No. 204124
                                     Attorneys for Defendant
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com




                                         6
        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 7 of 42




                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D) of the Northern District of Georgia, I hereby certify

that this document was prepared in Times New Roman font, 14 point, pursuant to

LR 5.1(C).

      This 26th day of February, 2021.

                               Respectfully submitted,

                               SWIFT, CURRIE, McGHEE & HIERS, LLP

                               By:   /s/ Drew C. Timmons
                                     Drew C. Timmons
                                     Georgia Bar No. 358626
                                     Justin E. Jorgensen
                                     Georgia Bar No. 204124
The Peachtree, Suite 300             Attorneys for Defendant
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com




                                         7
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 8 of 42




               EXHIBIT A
                                                                                                             E-FILED IN OFFICE - NS
                         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 9 of 42                     CLERK OF STATE COURT
                                                                                                       GWINNETT COUNTY, GEORGIA
                                                                                                                 21-C-00437-S6
                                                                                                             1/20/2021 9:58 AM

                                 IN THE STATE COURT OF GWINNETT COUNTY
                                            STATE OF GEORGIA                                                CLERK OF STATE COURT



             RM FOOD, INC.                                )
                                                          )         CIVIL ACTION FILE NO.
                    Plaintiff,                            )
                                                          )           21-C-00437-S6
             v.                                           )
                                                          )
             AMGUARD INSURANCE                            )
             COMPANY                                      )
                                                          )
                    Defendant.
                                                       COMPLAINT
                    COME NOW, RM Food, Inc. (“Plaintiff”) and files this Complaint against Amguard
             Insurance Company (“Defendant”), showing this Honorable Court the following:
                                                              1.
                    Defendant is a foreign insurance company organized and existing under the laws of the
             State of Pennsylvania, with its principal place of business located at P.O. Box AH, Wilkes Barre,
             PA 18703-0020. Defendant may be served with this lawsuit in the State of Georgia by service
             upon its registered agent, CT Corporation, 289 S Culver Street, Lawrenceville, Georgia 30046 or
             as otherwise allowed by applicable law.
                                                              2.
                    This Court has jurisdiction of this matter sounding in breach of contract.
                                                              3.
                    Venue is proper in this Court as Defendant’s registered agent is located in Gwinnett
             County.
                                                              4.
                    On or about March 20, 2019, Plaintiff’s property, located at 1500 Sigman Road, NW,
             Conyers, Georgia 30012 (the “Property”), suffered extensive damage as a result of a fire (the
             “Claim”).
                                                              5.
                    At the time of the Claim, Plaintiff had an existing insurance policy, Policy No.
             RMBP990382 (the “Policy”), whereby in exchange for payment of a premium by Plaintiff,
             Defendant agreed to provide insurance coverage for the Property along with associated


                                                              -1-


Copy from re:SearchGA
                        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 10 of 42




             coverages, including, but not necessarily limited to, Plaintiff’s lost business income and incurred
             extra expenses.
                                                              6.
                    Shortly after discovering the damage to the Property, Plaintiff filed the Claim with
             Defendant.
                                                              7.
                    The Claim is a covered loss pursuant to the terms and conditions of the Policy.
                                                              8.
                    Although Defendant issued payment for the damage to the Property and Plaintiff’s
             business personal property, Defendant has failed to adequately issue payment to Plaintiff for its
             lost business income and incurred extra expenses.
                                                              9.
                    In fact, despite issuing a $100,000.00 advance payment for Plaintiff’s lost business
             income and incurred extra expenses, Defendant has failed to issue any additional payment. In
             fact, Defendant has refused to communicate with Plaintiff and its representatives in any capacity
             since April 2020.
                                                              10.
                    On November 12, 2020, Plaintiff, through counsel, made written demand to Defendant
             to, within sixty (60) days, either pay for Plaintiff’s lost business income and incurred extra
             expenses in the amount of $408,482.49, or to otherwise acknowledge full coverage of the Claim
             and thereafter adjust the Claim in good faith.
                                                              11.
                    Despite receiving the November 12, 2020 written correspondence, not only has
             Defendant failed to either pay the Claim in the amount of $408,482.49 or acknowledge coverage
             of the Claim and thereafter adjust the Claim in good faith, but Defendant has not even responded
             to the November 12, 2020 written correspondence.
                                                              12.
                    Furthermore, counsel for Plaintiff reached out to Defendant on multiple occasions after
             sending the November 12, 2020 written correspondence and Defendant failed to respond to any
             of these communications.



                                                              -2-


Copy from re:SearchGA
                        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 11 of 42




                                                             13.
                    The November 12, 2020 written correspondence informed Defendant that if it failed,
             within sixty (60) days, to either pay the Claim or acknowledge full coverage of the Claim and
             adjust it in good faith, Plaintiff would commence litigation and would pursue claims for breach
             of contract and bad faith damages pursuant to O.C.G.A. § 33-4-6.
                                                             14.
                    As of the filing of this Complaint, more than sixty (60) days have elapsed since the initial
             November 12, 2020 written correspondence was sent to Defendant, and Defendant has failed to
             either pay the Claim or acknowledge full coverage and adjust the Claim in good faith.
                                                             15.
                    As a result of Defendant’s actions, it has breached the terms and conditions of the Policy,
             and such breach shall be considered to be done in bad faith pursuant to O.C.G.A. § 33-4-6.
                                        COUNT I – BREACH OF CONTRACT
                                                             16.
                    Plaintiff hereby incorporates by reference its allegations set forth in paragraphs 1 through
             15 above.
                                                             17.
                    The Policy constitutes a valid, binding contract between Plaintiff and Defendant, and
             pursuant to the terms and conditions contained therein, the Claim is a covered loss under the
             Policy and should be paid in an appropriate manner.
                                                             18.
                    Defendant has breached the Policy by refusing to provide proper compensation for the
             Claim, and as a result thereof, Plaintiff has been damaged in an amount to be proven at trial, with
             said amount being more than $75,000.00.
                             COUNT II – BAD FAITH PURSUANT TO O.C.G.A. § 33-4-6
                                                             19.
                    Plaintiff hereby incorporates by reference its allegations set forth in paragraphs 1 through
             18 above.




                                                             -3-


Copy from re:SearchGA
                        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 12 of 42




                                                              20.
                    On November 12, 2020, Plaintiff, through counsel, made written demand to Defendant
             to, within sixty (60) days, either pay for Plaintiff’s lost business income and incurred extra
             expenses in the amount of $408,482.49, or to otherwise acknowledge full coverage of the Claim
             and thereafter adjust the Claim in good faith.
                                                              21.
                    Despite receiving the November 12, 2020 written correspondence, not only has
             Defendant failed to either pay the Claim in the amount of $408,482.49 or acknowledge full
             coverage of the Claim and thereafter adjust the Claim in good faith, but Defendant has not even
             responded to the November 12, 2020 written correspondence.
                                                              22.
                    The November 12, 2020 written correspondence informed Defendant that if it failed,
             within sixty (60) days, to either pay the Claim or acknowledge full coverage of the Claim and
             adjust it in good faith, Plaintiff would commence litigation and would pursue claims for breach
             of contract and bad faith damages pursuant to O.C.G.A. § 33-4-6.
                                                              23.
                    This refusal of Defendant constitutes bad faith, and pursuant to O.C.G.A. § 33-4-6,
             Plaintiffs are entitled to recover an additional fifty percent (50%) of their damages and their
             attorney’s fees and court costs.
                                                          PRAYER
                    WHEREFORE, Plaintiff respectfully prays it be granted judgment in its favor and against
             Defendant, for:
                a. The full amount of its lost business income and incurred extra expenses as a result of the
                    fire that occurred on or about March 20, 2019;
                b. Bad faith penalties pursuant to O.C.G.A. § 33-4-6;
                c. Pre and post-judgment interest; and
                d. All other damages deemed just by this Honorable Court and a jury of Plaintiff’s peers;


             PLAINTIFFS REQUEST A JURY OF TWELVE (12) PERSONS ON THE ISSUES AS
             JOINED BY THE PLEADINGS.



                                                              -4-


Copy from re:SearchGA
                        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 13 of 42




                    Respectfully submitted this 19th day of January 2021.

                                                                        MBW LAW, LLC

                                                                        /s/Michael B. Weinstein
                                                                        Michael B. Weinstein, Esq.
                                                                        Georgia Bar No. 746386
                                                                        3050 Amwiler Road, Suite 200-C
                                                                        Atlanta, GA 30360
                                                                        (404) 228-2629 (O)
                                                                        mike@mbwlaw.net

                                                                        Attorney for Plaintiff




                                                           -5-


Copy from re:SearchGA
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 14 of 42




                EXHIBIT B
            Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 15 of 42


                        STATE OF GEORGIA
                                Secretary of State
                                 Corporations Division
                                    313 West Tower
                              2 Martin Luther King, Jr. Dr.
                              Atlanta, Georgia 30334-1530

Annual Registration                                           *Electronically Filed*
                                                              Secretary of State
                                                              Filing Date: 03/10/2020 11:46:38

BUSINESS INFORMATION
BUSINESS NAME                 : R M FOOD INC
CONTROL NUMBER                : 15002795
BUSINESS TYPE                 : Domestic Profit Corporation
ANNUAL REGISTRATION PERIOD    : 2020

BUSINESS INFORMATION CURRENTLY ON FILE
PRINCIPAL OFFICE ADDRESS      : 1500 SIGMAN RD NW, CONYERS, GA, 30012, USA
REGISTERED AGENT NAME         : HARDIK PATEL
REGISTERED OFFICE ADDRESS     : 1 E FIFTH ST, HELENA, GA, 31037, USA
REGISTERED OFFICE COUNTY      : Rockdale
OFFICER                       TITLE        ADDRESS
HARDIK M PATEL                CEO          1500 SIGMAN RD NW, CONYERS, GA, 30012, USA
HARDIK M PATEL                CFO          1500 SIGMAN RD NW, CONYERS, GA, 30012, USA
HARDIK M PATEL                Secretary    1500 SIGMAN RD NW, CONYERS, GA, 30012, USA

UPDATES TO ABOVE BUSINESS INFORMATION
PRINCIPAL OFFICE ADDRESS      : 1500 SIGMAN RD NW, CONYERS, GA, 30012, USA
REGISTERED AGENT NAME         : HARDIK PATEL
REGISTERED OFFICE ADDRESS     : 1 E FIFTH ST, HELENA, GA, 31037, USA
REGISTERED OFFICE COUNTY      : Rockdale
OFFICER                       TITLE        ADDRESS
HARDIK M PATEL                CEO          1500 SIGMAN RD NW, CONYERS, GA, 30012, USA
HARDIK M PATEL                CFO          1500 SIGMAN RD NW, CONYERS, GA, 30012, USA
HARDIK M PATEL                Secretary    1500 SIGMAN RD NW, CONYERS, GA, 30012, USA

AUTHORIZER INFORMATION
AUTHORIZER SIGNATURE          : HARDIK PATEL
AUTHORIZER TITLE              : Officer
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 16 of 42
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 17 of 42




                EXHIBIT C
                Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 18 of 42


                            STATE OF GEORGIA
                                    Secretary of State
                                     Corporations Division
                                        313 West Tower
                                  2 Martin Luther King, Jr. Dr.
                                  Atlanta, Georgia 30334-1530

Annual Registration                                                 *Electronically Filed*
                                                                    Secretary of State
                                                                    Filing Date: 02/11/2021 14:17:54

BUSINESS INFORMATION
BUSINESS NAME                     : AMGUARD INSURANCE COMPANY
CONTROL NUMBER                    : K934059
BUSINESS TYPE                     : Foreign Insurance Company
JURISDICTION                      : Pennsylvania
ANNUAL REGISTRATION PERIOD        : 2021

BUSINESS INFORMATION CURRENTLY ON FILE
PRINCIPAL OFFICE ADDRESS          : PO BOX AH, WILKES BARRE, PA, 18703-0020, USA
REGISTERED AGENT NAME             : C T Corporation System
REGISTERED OFFICE ADDRESS         : 289 S Culver St, Lawrenceville, GA, 30046-4805, USA
REGISTERED OFFICE COUNTY          : Gwinnett
OFFICER                           TITLE        ADDRESS
EITAN AJCHENBAUM                  CFO          PO BOX A H, WILKES BARRE, PA, 18703, USA
Michael Dulin                     Secretary    PO Box A-H, Wilkes-Barre, PA, 18703, USA
Sy Foguel                         CEO          PO BOX A H, WILKES BARRE, PA, 18703, USA

UPDATES TO ABOVE BUSINESS INFORMATION
PRINCIPAL OFFICE ADDRESS          : PO BOX AH, WILKES BARRE, PA, 18703-0020, USA
REGISTERED AGENT NAME             : C T Corporation System
REGISTERED OFFICE ADDRESS         : 289 S Culver St, Lawrenceville, GA, 30046-4805, USA
REGISTERED OFFICE COUNTY          : Gwinnett
OFFICER                           TITLE        ADDRESS
EITAN AJCHENBAUM                  CFO          PO BOX A H, WILKES BARRE, PA, 18703, USA
Matthew O'Connor                  Secretary    PO Box A-H, Wilkes-Barre, PA, 18703, USA
Sy Foguel                         CEO          PO BOX A H, WILKES BARRE, PA, 18703, USA

AUTHORIZER INFORMATION
AUTHORIZER SIGNATURE              : Danielle Sabol
AUTHORIZER TITLE                  : Authorized Person
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 19 of 42
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 20 of 42




                EXHIBIT D
                                                                                                E-FILED IN OFFICE - GH
             Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 21 of 42                    CLERK OF STATE COURT
                                                                                           GWINNETT COUNTY, GEORGIA
                                                                                                    21-C-00437-S6
                                                                                                2/26/2021 9:08 AM

                      IN THE STATE COURT OF GWINNETT COUNTY
                                                                                               CLERK OF STATE COURT
                                 STATE OF GEORGIA

RM FOOD, INC.,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )   CIVIL ACTION FILE
v.                                                 )
                                                   )   NO. 21-C-00437-S6
AMGUARD INSURANCE COMPANY,                         )
                                                   )
            Defendant.                             )
______________________________________

                                             ANSWER

        COMES NOW, AMGUARD INSURANCE COMPANY, Defendant in the above-styled

civil action, and files this, its Answer to Plaintiff’s Complaint, as follows:

                                         FIRST DEFENSE

        Plaintiff’s Complaint fails to state a claim against Defendant upon which relief can be

granted.

                                       SECOND DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies.

                                        THIRD DEFENSE

        To the extent Plaintiff seeks to assert a breach of contract action against Defendant,

Plaintiff may not maintain such an action because Defendant did not breach any contract with

Plaintiff.

                                       FOURTH DEFENSE

        To the extent Plaintiff seeks to assert a bad faith claim against Defendant pursuant to

O.C.G.A. § 33-4-6, Plaintiff is barred from asserting any such bad faith demand because Plaintiff
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 22 of 42




failed to satisfy the procedural requirements of O.C.G.A. § 33-4-6, including, but not limited to,

submitting a proper and timely bad faith demand to Defendant.

                                        FIFTH DEFENSE

        To the extent Plaintiff seeks to assert a bad faith claim against Defendant pursuant to

O.C.G.A. § 33-4-6, Plaintiff may not recover because its claim is legally and factually insufficient.

Defendant has, at all times, acted in good faith and fair dealing with respect to Plaintiff’s claims.

                                        SIXTH DEFENSE

        To the extent Plaintiff seeks to assert a bad faith claim against Defendant pursuant to any

other statute or law aside from O.C.G.A. § 33-4-6, Plaintiff may not recover because its claim is

legally and factually insufficient. O.C.G.A. § 33-4-6 is the exclusive remedy for bad faith penalties

or extra-contractual damages recoverable by an insured against his insurer based on a failure to

pay policy benefits.

                                      SEVENTH DEFENSE

        To the extent Plaintiff seeks to recover extra-contractual damages as a result of any alleged

breach of contract claim against Defendant, Plaintiff may not recover because its claim is legally

and factually insufficient. O.C.G.A. § 33-4-6 is the exclusive remedy for bad faith penalties or

extra-contractual damages recoverable by an insured against his insurer based on a failure to pay

policy benefits.

                                       EIGHTH DEFENSE

        Plaintiff is unable to recover the damages set forth in the Complaint because, upon

information and belief, the amounts claimed are either not covered under the insurance policy, or

do not reflect the reasonable cost to replace the damaged covered property and to return Plaintiff

to its pre-loss condition.



                                                  2
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 23 of 42




                                       NINTH DEFENSE

       Plaintiff may not maintain this action against Defendant because Plaintiff failed to satisfy

the conditions precedent to bringing suit set forth in the insurance policy issued by Defendant.

                                       TENTH DEFENSE

       Plaintiff is unable to recover from Defendant because it failed to mitigate its damages as

required by Georgia law.

                                     ELEVENTH DEFENSE

       Plaintiff is unable to recover from Defendant because its claimed damages occurred outside

of the period of restoration defined within the policy.

                                     TWELFTH DEFENSE

       Plaintiff is unable to recover from Defendant based on the basis of accord and satisfaction.

                                   THIRTEENTH DEFENSE

       Plaintiff is unable to recover from Defendant on the basis of payment.

                                   FOURTEENTH DEFENSE

       Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including submission of a sworn statement in proof of loss.

                                    FIFTEENTH DEFENSE

       Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including providing complete inventories of damaged and undamaged property.

                                    SIXTEENTH DEFENSE

       Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including permitting inspection of the property and examination of Plaintiff’s

books and records.



                                                 3
            Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 24 of 42




                                   SEVENTEENTH DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including failure to resume all or part of Plaintiff’s operations as quickly as

possible.

                                   EIGHTTEENTH DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including compliance with any applicable endorsements, including any

protective safeguards endorsements.

                                    NINETEENTH DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including full replacement or repair of damaged property.

                                    TWENTIETH DEFENSE

        Plaintiff’s claims are barred by Plaintiff’s failure to meet all conditions precedent under the

insurance policies, including maintaining an appropriate insured-to-value ratio of coverage.

                                  TWENTY-FIRST DEFENSE

        Plaintiff’s claims may not proceed as alleged since they are more appropriately bifurcated

into separate trials.

                                 TWENTY-SECOND DEFENSE

        Plaintiff’s claims fail as a matter of law since Plaintiff and Defendant have never come to

an agreement upon the amount of the loss, and there has not been an appraisal award for specific

damages.

                                  TWENTY-THIRD DEFENSE

        Plaintiff’s claims are barred for improper venue.



                                                  4
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 25 of 42




                               TWENTY-FOURTH DEFENSE

       Responding to the specific, numbered paragraphs of Plaintiff’s Complaint, Defendant

shows as follows:

                                                1.

       Defendant admits the allegations contained in Paragraph 1 of Plaintiff’s Complaint.

                                                2.

       Defendant denies the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

                                                3.

       Defendant admits that its registered agent is located in Gwinnett County. Defendant denies

the remaining allegations contained in Paragraph 3 of Plaintiff’s Complaint.

                                                4.

       For want of sufficient information upon which to form a belief, Defendant can neither

admit nor deny the allegations contained in Paragraph 4 of Plaintiff’s Complaint, and therefore,

such allegations are denied.

                                                5.

       Defendant admits that it issued an insurance policy to Plaintiff, Policy No. RMBP990382,

which subject to the terms, conditions, exclusions and endorsements therein, provided certain

coverage for the property located at 1500 Sigman Road NW, Conyers, Georgia 30012. Defendant

denies the remaining allegations contained in Paragraph 5 of Plaintiff’s Complaint as pled.

                                                6.

       Defendant admits the Plaintiff filed a claim with Defendant. For want of sufficient

information upon which to form a belief, Defendant can neither admit nor deny the remaining




                                                5
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 26 of 42




allegations contained in Paragraph 6 of Plaintiff’s Complaint, and therefore, such remaining

allegations are denied.

                                                 7.

        Defendant denies the allegations contained in Paragraph 7 of Plaintiff’s Complaint as pled.

                                                 8.

        Defendant admits that it has issued payment for damage to the Property and to Plaintiff’s

business personal property. Defendant denies the remaining allegations contained in Paragraph 8

of Plaintiff’s Complaint.

                                                 9.

        Defendant admits that it issued a $100,000.00 payment to Plaintiff for alleged lost business

income and extra expenses pursuant to the insurance policy at issue in this case. Defendant denies

the remaining allegations contained in Paragraph 9 of Plaintiff’s Complaint.

                                                10.

        Defendant denies the allegations contained in Paragraph 10 of Plaintiff’s Complaint.

                                                11.

        Defendant admits that it has not made payment in the claimed amount of $408,482.49.

Defendant denies the remaining allegations contained within Paragraph 11 of Plaintiff’s

Complaint.

                                                12.

        Defendant denies the allegations contained in Paragraph 12 of Plaintiff’s Complaint as

pled.

                                                13.

        Defendant denies the allegations contained in Paragraph 13 of Plaintiff’s Complaint.



                                                 6
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 27 of 42




                                                14.

        Defendant denies the allegations contained in Paragraph 14 of Plaintiff’s Complaint as

pled.

                                                15.

        Defendant denies the allegations contained in Paragraph 15 of Plaintiff’s Complaint.

                            COUNT I – BREACH OF CONTRACT

                                                16.

        Responding to the allegations contained in Paragraph 16 of the Complaint, Defendant

reasserts and incorporates by reference its affirmative defenses and answers to Paragraphs 1

through 15 above as though fully set forth herein.

                                                17.

        Defendant admits that the Policy constitutes a valid, binding contract between Plaintiff and

Defendant. Defendant denies the remaining allegations contained in Paragraph 17 of Plaintiff’s

Complaint as pled.

                                                18.

        Defendant admits the amount of claimed damages at issue in this case exceeds $75,000.00.

Defendant denies the remaining allegations contained in Paragraph 18 of Plaintiff’s Complaint.

                COUNT II – BAD FAITH PURSUANT TO O.C.G.A. § 33-4-6

                                                19.

        Responding to the allegations contained in Paragraph 19 of the Complaint, Defendant

reasserts and incorporates by reference its affirmative defenses and answers to Paragraphs 1

through 18 above as though fully set forth herein.




                                                 7
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 28 of 42




                                               20.

       Defendant denies the allegations contained in Paragraph 20 of Plaintiff’s Complaint.

                                               21.

       Defendant admits that it has not made payment in the claimed amount of $408,482.49.

Defendant denies the remaining allegations contained within Paragraph 21 of Plaintiff’s

Complaint.

                                               22.

       Defendant denies the allegations contained in Paragraph 22 of Plaintiff’s Complaint.

                                               23.

       Defendant denies the allegations contained in Paragraph 23 of Plaintiff’s Complaint.

                                           PRAYER

                                               24.

       Defendant denies all allegations not responded to herein and further denies the allegations

contained in the last unnumbered paragraph beginning “WHEREFORE.”

                                TWENTY-FIFTH DEFENSE

       Defendant denies being indebted to the Plaintiff in any amount whatsoever, and if any

allegations of Plaintiff’s Complaint have been neither admitted nor denied in the course of this

response, they are hereby denied.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant prays that it be

discharged hence without liability and demands a trial by jury of twelve persons.




                                                8
        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 29 of 42




       This 26th day of February, 2021.

                                          Respectfully submitted,

                                          SWIFT, CURRIE, McGHEE & HIERS, LLP


                                          By:    /s/ Drew C. Timmons
                                                 Drew C. Timmons
                                                 Georgia Bar No. 358626
                                                 Justin E. Jorgensen
                                                 Georgia Bar No. 204124
                                                 Attorneys for Defendant

The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
404.874.8800
404.888.6199 [facsimile]
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com




                                             9
           Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 30 of 42




                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day filed the within and foregoing pleading with the Clerk

of Court via electronic transmission using Odyssey eFileGA and served a copy of the foregoing

electronically upon all parties of record via Odyssey eFileGA.

         This 26th day of February, 2021.

                                               Respectfully submitted,

                                               SWIFT, CURRIE, McGHEE & HIERS, LLP


                                               By:    /s/ Drew C. Timmons
                                                      Drew C. Timmons
                                                      Georgia Bar No. 358626
                                                      Justin E. Jorgensen
                                                      Georgia Bar No. 204124
                                                      Attorneys for Defendant

The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
404.874.8800
404.888.6199 [facsimile]
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com

4832-9666-5051, v. 1
                                                                                          E-FILED IN OFFICE - GH
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 31 of 42                  CLERK OF STATE COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                               21-C-00437-S6
                                                                                           2/26/2021 9:08 AM

                   IN THE STATE COURT OF GWINNETT COUNTY
                                                                                          CLERK OF STATE COURT
                              STATE OF GEORGIA

RM FOOD, INC.,                                  )
                                                )
              Plaintiff,                        )
                                                )   CIVIL ACTION FILE
v.                                              )
                                                )   NO. 21-C-00437-S6
AMGUARD INSURANCE COMPANY,                      )
                                                )
            Defendant.                          )
______________________________________

                         DEFENDANT’S NOTICE OF FILING
                     NOTICE OF REMOVAL TO FEDERAL COURT

       NOTICE IS HEREBY GIVEN that AMGUARD INSURANCE COMPANY, named

Defendant in the above-captioned action, has on this date removed the above-captioned action to

the United States District Court for the Northern District of Georgia, Atlanta Division, pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446. Attached as Exhibit 1 is a true and correct copy of

Defendant’s Notice of Removal, without its exhibits.

       This 26th day of February, 2021.

                                            Respectfully submitted,

                                            SWIFT, CURRIE, McGHEE & HIERS, LLP

                                            By:     /s/ Drew C. Timmons
                                                    Drew C. Timmons
                                                    Georgia Bar No. 358626
                                                    Justin E. Jorgensen
                                                    Georgia Bar No. 204124

The Peachtree, Suite 300                            Attorneys for Defendant
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com
Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 32 of 42




                      EXHIBIT 1
       Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 33 of 42




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RM FOOD, INC.,

            Plaintiff,                          Civ Act. No. _________________

vs.

AMGUARD INSURANCE
COMPANY,
                                                State Court of Gwinnett County
            Defendant.                          Civil Act. No. 21-C-00437-S6


                            NOTICE OF REMOVAL

      COMES NOW, AMGUARD INSURANCE COMPANY (hereinafter

“Defendant”), Defendant in the above-styled civil action, and within the time

prescribed by law, files this Notice of Removal, by and through undersigned

counsel, pursuant to 28 U.S.C. §§ 1332, 1441, 1446. This Court has original

subject matter jurisdiction over this civil action pursuant to 28 U.S.C. § 1332(a)

because there is complete diversity among all properly joined and served parties

and the amount in controversy exceeds $75,000.00, exclusive of interests and

costs. Under 28 U.S.C. § 1441(b), no party properly joined and served as a

defendant in this action is a citizen of Georgia, the state in which this action was

filed. As grounds for removal, Defendant states as follows:
       Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 34 of 42




                                        1.

      Plaintiff RM FOOD, INC. (“Plaintiff”) filed a Complaint on January 20,

2021 against Defendant AMGUARD INSURANCE COMPANY in the State Court

of Gwinnett County, Georgia, Civil Action No. 21-C-00437-S6, which county is

within the Atlanta Division of this Court. A true and correct copy of the Complaint

is attached hereto and made a part hereof as Exhibit “A.”

                                        2.

      By way of its Complaint, Plaintiff seeks to recover damages against

Defendant, pursuant to allegations of breach of contract (Count I) as well as

allegations of bad faith under O.C.G.A. § 33-4-6 (Count II). See Exhibit A.

                                        3.

      For jurisdiction to be proper under 28 U.S.C. § 1332, the amount in

controversy must exceed $75,000.00, exclusive of interests and costs. 28 U.S.C. §

1332(a). Plaintiff’s Complaint seeks a sum in excess of $75,000.00 as Plaintiff

specifically pleads this fact, and further requests an amount in excess of

$408,482.49. Exhibit A, ¶¶ 10, 18.

                                        4.

      Defendant was served with a copy of the Complaint on January 28, 2021.



                                         2
         Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 35 of 42




                                          5.

       Under 28 U.S.C. § 1446(c), a defendant may file a notice of removal “within

thirty days after the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief upon which such action

or proceeding is based . . .” See 28 U.S.C. § 1446(b)(1).

                                          6.

       Defendant’s Notice of Removal is timely and the matter and amount in

controversy requirement of 28 U.S.C. § 1332 is satisfied. See 28 U.S.C. § 1332

(“The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs. . .”).

                                          7.

       Plaintiff is a Georgia domestic profit corporation, organized under the laws

of the State of Georgia, with its principal place of business located in the State of

Georgia, as shown by the entity’s corporate entry with the Georgia Secretary of

State, a true and correct copy of which is attached hereto and made a part hereof as

Exhibit “B.” Plaintiff’s citizenship is, therefore, established in the State of Georgia

for diversity of citizenship purposes. See 28 U.S.C. § 1332(c) (“a corporation is



                                          3
        Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 36 of 42




deemed to be a citizen of every state in which it was incorporated, as well as the

state in which it maintains its principal place of business . . .”).

                                            8.

      Defendant is a foreign corporation organized under the laws of the State of

Pennsylvania, with its principal place of business located in the State of

Pennsylvania, as shown by the entity’s corporate entry with the Georgia Secretary

of State, a true and correct copy of which is attached hereto and made a part hereof

as Exhibit “C.” Plaintiff’s Complaint also concedes that “Defendant is a foreign

insurance company organized and existing under the laws of the State of

Pennsylvania, with its principal place of business located at P.O. Box AH, Wilkes

Barre, PA 18703-0020.” Exhibit A, ¶ 1. Defendant’s citizenship is, therefore,

established in the State of Pennsylvania for diversity of citizenship purposes.

                                            9.

      The Court has diversity jurisdiction over this suit under 28 U.S.C. § 1332

because: (1) Plaintiff and Defendant are citizens of different states; and (2) the

amount in controversy exceeds $75,000.00, exclusive of interests and costs. See 28

U.S.C. § 1332(a)(1).




                                            4
           Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 37 of 42




                                         10.

       In accordance with 28 U.S.C. § 1446(b)(2)(A), all defendants who have been

properly joined and served in the State Court Action consent to the removal of this

lawsuit.

                                         11.

       Concurrently with the filing of this Notice of Removal, Defendant has given

notice of this Notice of Removal to all parties on record and to the Clerk of the

State Court of Gwinnett County, Georgia. A true and correct copy of Defendant’s

Answer, and the Notice of Filing Notice of Removal are attached hereto as Exhibit

“D.”

                                         12.

       Defendant has complied with all provisions of 28 U.S.C. § 1446 governing

the procedure for removal. By virtue of 28 U.S.C. § 1441 and 28 U.S.C. § 1332

and based upon the allegations in Plaintiff’s Complaint, the United States District

Court for the Northern District of Georgia, Atlanta Division, has original

jurisdiction over this matter.

                                         13.

       Defendant reserves the right to amend or supplement this Notice of Removal

or to present additional arguments in support of its entitlement to remove this case.

                                          5
       Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 38 of 42




      WHEREFORE, Defendant AmGUARD Insurance Company prays that the

State Court of Gwinnett County, Georgia, proceed no further and that the suit be

removed to the United States District Court for the Northern District of Georgia,

Atlanta Division.

      This 26th day of February, 2021.

                               Respectfully submitted,

                               SWIFT, CURRIE, McGHEE & HIERS, LLP

                               By:   /s/ Drew C. Timmons
                                     Drew C. Timmons
                                     Georgia Bar No. 358626
                                     Justin E. Jorgensen
                                     Georgia Bar No. 204124
                                     Attorneys for Defendant
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com




                                         6
       Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 39 of 42




                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D) of the Northern District of Georgia, I hereby certify

that this document was prepared in Times New Roman font, 14 point, pursuant to

LR 5.1(C).

      This 26th day of February, 2021.

                               Respectfully submitted,

                               SWIFT, CURRIE, McGHEE & HIERS, LLP

                               By:   /s/ Drew C. Timmons
                                     Drew C. Timmons
                                     Georgia Bar No. 358626
                                     Justin E. Jorgensen
                                     Georgia Bar No. 204124
The Peachtree, Suite 300             Attorneys for Defendant
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com




                                         7
           Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 40 of 42




                            CERTIFICATE OF SERVICE

         I hereby certify that I have this day electronically filed the foregoing Notice

of Removal to be electronically transmitted to the Clerk’s Office using the

CM/ECF System for filing and service to the following CM/ECF registrants, and

have also sent the same via electronic service to the following parties:

                             Michael B. Weinstein, Esq.
                                  MBW Law, LLC
                           3050 Amwiler Road, Suite 200-C
                                 Atlanta, GA 30360
                                 mike@mbwlaw.net

         This 26th day of February, 2021.

                                   Respectfully submitted,

                                   SWIFT, CURRIE, McGHEE & HIERS, LLP

                                   By:   /s/ Drew C. Timmons
                                         Drew C. Timmons
                                         Georgia Bar No. 358626
                                         Justin E. Jorgensen
                                         Georgia Bar No. 204124
                                         Attorneys for Defendants
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com

4839-1837-0013, v. 1
           Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 41 of 42




                                 CERTIFICATE OF SERVICE

         I hereby certify that I have this day filed the within and foregoing Defendant’s Notice Of

Filing Notice Of Removal To Federal Court and that I have electronically filed the foregoing

with the Clerk of Court via the Odyssey eFileGA electronic system and electronically served a

copy of same upon all parties of record via Odyssey eFile GA, addressed as follows:

                                   Michael B. Weinstein, Esq.
                                        MBW Law, LLC
                                 3050 Amwiler Road, Suite 200-C
                                       Atlanta, GA 30360
                                       mike@mbwlaw.net


         This 26th day of February, 2021.

                                              Respectfully submitted,

                                              SWIFT, CURRIE, McGHEE & HIERS, LLP

                                              By:     /s/ Drew C. Timmons
                                                      Drew C. Timmons
                                                      Georgia Bar No. 358626
                                                      Justin E. Jorgensen
                                                      Georgia Bar No. 204124

                                                      Attorneys for Defendant
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com
4819-9397-1165, v. 1
           Case 1:21-cv-00812-JPB Document 1 Filed 02/26/21 Page 42 of 42




                            CERTIFICATE OF SERVICE

         I hereby certify that I have this day electronically filed the foregoing Notice

of Removal to be electronically transmitted to the Clerk’s Office using the

CM/ECF System for filing and service to the following CM/ECF registrants, and

have also sent the same via electronic service to the following parties:

                             Michael B. Weinstein, Esq.
                                  MBW Law, LLC
                           3050 Amwiler Road, Suite 200-C
                                 Atlanta, GA 30360
                                 mike@mbwlaw.net

         This 26th day of February, 2021.

                                   Respectfully submitted,

                                   SWIFT, CURRIE, McGHEE & HIERS, LLP

                                   By:   /s/ Drew C. Timmons
                                         Drew C. Timmons
                                         Georgia Bar No. 358626
                                         Justin E. Jorgensen
                                         Georgia Bar No. 204124
                                         Attorneys for Defendants
The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309-3231
Tele: (404) 888-6151
Fax: (404) 888-6198
drew.timmons@swiftcurrie.com
justin.jorgensen@swiftcurrie.com

4839-1837-0013, v. 1
